Case 20-32519 Document 2491-2 Filed in TXSB on 05/21/21 Page 1 of 6




                             Exhibit B

                          Proposed Order
         Case 20-32519 Document 2491-2 Filed in TXSB on 05/21/21 Page 2 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                 ORDER SUSTAINING LIQUIDATING TRUSTEE’S
        EIGHTEENTH OMNIBUS OBJECTION TO CLAIMS (DUPLICATE CLAIMS)

                                          [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (the “Order”)

disallowing and expunging the claims identified on Schedule 1 attached hereto, it is HEREBY

ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1 to this Order is disallowed in its entirety as

identified on Schedule 1 to this Order.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Eighteenth Omnibus Objection to Claims (Duplicate Claims).

                                                         -1-
      Case 20-32519 Document 2491-2 Filed in TXSB on 05/21/21 Page 3 of 6




       3.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       4.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       5.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       6.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.



                              [Remainder of Page Intentionally Left Blank]




                                                 -2-
      Case 20-32519 Document 2491-2 Filed in TXSB on 05/21/21 Page 4 of 6




       7.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       8.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2491-2 Filed in TXSB on 05/21/21 Page 5 of 6




                            Schedule 1
                                                Case 20-32519 Document 2491-2 Filed in TXSB on 05/21/21 Page 6 of 6


                                         Claim to be Disallowed                                                                                         Surviving Claim
                                                                                                                                                                                                                            Reasoning for
                                                                                                                                                                                                                                Objection
Ref #         Name of Claimant    Debtor Name Claim #     Date Filed                       Claim Amounts             Name of Claimant        Debtor Name Claim #      Date Filed                        Claim Amounts

                                                                     Administrative: $0.00                                                                                          Administrative: $0.00
                                                                          Secured: $0.00                                                                                                 Secured: $0.00
                                   Neiman                                  Priority: $0.00                                                                                                Priority: $0.00
                                                                                                                                        Neiman Marcus                                                                      Duplicates another
 1                    OLT SAS Marcus Group       1325      6/19/2020      General Unsecured: $13,251.28                     OLT SAS                          1540          7/8/2020       General Unsecured: $13,103.48
                                                                                                                                        Group LTD LLC                                                                                   claim
                                  LTD LLC
                                                                                          Total: $13,251.28                                                                                            Total: $13,103.48

                                                                     Administrative: $0.00                                                                                          Administrative: $0.00
                                                                          Secured: $0.00                                                                                                 Secured: $0.00
                                                                           Priority: $0.00                                                                                                Priority: $0.00
                                     Bergdorf                                                                                           Neiman Marcus                                                                      Duplicates another
 2                    OLT SAS                    1326      6/19/2020        General Unsecured: $2,263.54                    OLT SAS                          1540          7/8/2020       General Unsecured: $13,103.48
                                 Goodman Inc.                                                                                           Group LTD LLC                                                                                   claim
                                                                                           Total: $2,263.54                                                                                            Total: $13,103.48

                                                                     Administrative: $0.00                                                                                          Administrative: $0.00
                                                                          Secured: $0.00                                                                                                 Secured: $0.00
                                   Neiman                                  Priority: $0.00                                                                                                Priority: $0.00
                                                                                                                                        Neiman Marcus                                                                      Duplicates another
 3                  PILYQ LLC Marcus Group          19      5/7/2020      General Unsecured: $24,703.56                    PILYQ LLC                          117         5/11/2020       General Unsecured: $24,073.56
                                                                                                                                        Group LTD LLC                                                                                   claim
                                  LTD LLC
                                                                                          Total: $24,703.56                                                                                            Total: $24,073.56

                                                                     Administrative: $10,791.69                                                                                     Administrative: $0.00
                                                                                Secured: $0.00                                                                                           Secured: $0.00
                                  Neiman                                                     Priority: $0.00                                                                              Priority: $0.00
                                                                                                                                        Neiman Marcus                                                                      Duplicates another
 4      TRAVERSE SYSTEMS LLC Marcus Group        2881      9/25/2020       General Unsecured: $6,475.00        TRAVERSE SYSTEMS LLC                          3055         10/9/2020       General Unsecured: $17,266.69
                                                                                                                                        Group LTD LLC                                                                                   claim
                                 LTD LLC
                                                                                          Total: $17,266.69                                                                                            Total: $17,266.69
